     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 1 of 23 Page ID #:1



1    Faisal Gill (SBN 263416)
     Gill Law Firm
2
     355 S Grand St
3    Suite 2450 PMB# 1048
     Los Angeles, CA 90071
4    310-418-6675
5
     213-260-8255 (fax)
     Fgill@glawoffice.com
6
                             IN THE UNITED STATES DISTRICT COURT
7                              CENTRAL DISTRICT OF CALIFORNIA
8
     ANTONE AUSTIN                                )
9    6634 Fountain Ave.                           )
     Los Angeles, CA 90028                        )
10                                                )
11   MICHELLE MICHLEWICZ                          )               COMPLAINT
     17811 Seminole Way                           )
12   Yorba Linda, CA 92886                        )
                                                  )
13
                   vs                             )
14                                                )
     CITY OF LOS ANGELES; OFFICER                 )
15   DOES 1-10                                    )
16

17
                                           INTRODUCTION
18
           1. On May 24, 2019, at around 3:00pm, near 6634 Fountain Ave., Los Angeles, CA 90028,
19
              police responded to a call for a restraining order violation.
20

21         2. Without having any description matching that of Mr. Antone Austin, officers proceeded
22
              to target Mr. Austin as the perpetrator of the restraining order violation, directing
23
              commands to him and unlawfully seizing him and using excessive force against while
24
              Mr. Austin was merely outside of his home to pick up his garbage cans.
25

26
           3. Even after the caller of the initial complaint informed officers that Mr. Austin was not
27
              the perpetrator, they continued to unlawfully seize Mr. Austin, placing him in a choke
28                                                    1

     _____________________________________________________________________________

                                                COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 2 of 23 Page ID #:2



1            hold and tackling him to the ground and twisting his arms in positions causing extreme
2
             pain.
3

4         4. During officers’ unlawful seizure of Mr. Austin, officers used unreasonable and

5            excessive force against Ms. Michelle Michlewicz when they pushed her onto the ground
6
             in the middle of the street, disrobing her in public in the middle of the day, causing her
7
             physical and emotional damages.
8

9         5. Officers then placed both Mr. Austin and Ms. Mihclewicz under arrest where they kept
10
             them subjected to hours of imprisonment until they were finally released on bail around
11
             3am the next morning.
12

13        6. At this time, Plaintiffs have not obtained identification of the specific officers involved,
14
             and will supplement such individuals for the Defendant DOEs placed in this Complaint.
15

16                                              PARTIES

17        7. Plaintiff, ANTONE AUSTIN, is a resident of the State of California.

18        8. Plaintiff, MICHELLE MICHLEWICZ, is a resident of the State of California.
19
          9. Defendant City of Los Angeles (“the City”) was and is a legal political entity established
20
             under the laws of the State of California, with all the powers specified and necessarily
21
             implied by the Constitution and laws of the State of California and exercised by a duly
22

23           elected City Council and/or their agents and officers. The City is responsible for the
24           actions, inactions, policies, procedures, practices and customs of the Los Angeles Police
25
             Department (“LAPD”) and its agents and employees. At all relevant times, the City was
26
             and continues to be responsible for assuring that the actions of the LAPD and its agents
27

28                                                   2

     _____________________________________________________________________________

                                                COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 3 of 23 Page ID #:3



1            and employees comply with the Constitutions of the State of California and of the United
2
             States and any other applicable laws and regulations.
3
          10. Defendant Officer DOE 1 is an employee of the LAPD, who, on information and belief,
4

5
             without justification seized and used excessive force on Mr. Austin.

6
          11. Defendant Officer DOE 2 is an employee of the LAPD, who, on information and belief,
7
             without justification seized and used excessive force on Mr. Austin.
8

9         12. Defendant Officer DOE 3 is an employee of the LAPD, who, on information and belief,
10
             without justification seized and used excessive force on Mr. Austin.
11

12        13. Defendant Officer DOE 4 is an employee of the LAPD, who, on information and belief,

13           without justification seized and used excessive force on Mr. Austin.
14
          14. Defendant Officer DOE 5 is an employee of the LAPD, who, on information and belief,
15

16           without justification seized and used excessive force on Mr. Austin.

17
          15. Defendant Officer DOE 6 is an employee of the LAPD, who, on information and belief,
18
             without justification seized and used excessive force on Mr. Austin.
19

20        16. Defendant Officer DOE 7 is an employee of the LAPD, who, on information and belief,
21
             without justification seized and used excessive force on Mr. Austin.
22

23        17. Defendant Officer DOE 8 is an employee of the LAPD, who, on information and belief,
24           without justification seized and used excessive force on Mr. Austin.
25

26
          18. Defendant Officer DOE 9 is an employee of the LAPD, who, on information and belief,

27           without justification seized and used excessive force on Mr. Austin.
28                                                 3

     _____________________________________________________________________________

                                              COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 4 of 23 Page ID #:4



1         19. Defendant Officer DOE 10 is an employee of the LAPD, who, on information and belief,
2
             without justification seized and used excessive force on Mr. Austin.
3

4         20. Plaintiffs are informed and believe and thereon allege that at all times relevant herein,

5            Defendants and each of them were the agents, employees, servants, joint venturers,
6
             partners, and/or co-conspirators of the other Defendants named in this Complaint and
7
             that at all times, each of the Defendants was acting within the course and scope of said
8

9
             relationship with Defendants.

10
          21. Plaintiffs are informed and believe, and thereupon allege, that at all times material
11
             herein, each of the Defendants was the agent or employee of, and/or working in concert
12

13
             with, his/her co-Defendants and was acting within the course and scope of such agency,

14           employment and/or concerted activity. Plaintiffs allege that to the extent certain acts and
15           omissions were perpetrated by certain Defendants, the remaining Defendant or
16
             Defendants confirmed and ratified said acts and omissions.
17

18        22. Plaintiffs are informed and believe and thereupon allege, that at all times material herein,
19           each Defendant was dominated and controlled by his/her co-Defendant and each was
20
             the alter-ego of the other.
21

22        23. Whenever and wherever reference is made in this complaint to any act or failure to act
23           by a Defendant or Defendants, such allegations and references shall also be deemed to
24
             mean the acts and failures to act of each Defendant acting individually, jointly and
25
             severally.
26

27

28                                                   4

     _____________________________________________________________________________

                                                COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 5 of 23 Page ID #:5



1         24. Plaintiffs exhausted their administrative remedies by filing governmental tort claims
2
             with the City of Los Angeles on October 17, 2019. By correspondence on or around
3
             December 27, 2019, the City of Los Angeles rejected Plaintiffs’ governmental tort
4

5
             claims.

6
                                   JURISDICTION AND VENUE
7
          25. This Court has jurisdiction under 28 U.S.C. § 1331 (federal question).
8

9
          26. This Court has jurisdiction of state law claims made by both Plaintiffs in this matter

10           under 28 U.S.C. § 1367 (supplemental jurisdiction) as the state law claims are so related
11           to the federal claims in this action with original jurisdiction that they form part of the
12
             same case or controversy under Article III of the United States Constitution.
13
          27. Venue is proper in the United State District Court of the Central District of California
14

15           pursuant to 28 U.S.C. § 1391(b)(1) as the Central District is “a judicial district in which

16           any defendant resides” and “all defendants are residents of the State in which the district
17
             is located.”
18
          28. Venue is also proper pursuant to 28 U.S.C. § 1391(b)(2), as the Central District is “a
19
             judicial district in which a substantial part of the events or omissions giving rise to the
20

21           claim occurred[.]”

22                                  FACTUAL BACKGROUND
23
          29. On May 24, 2019, at around 3:00pm, near 6634 Fountain Ave., Los Angeles, CA
24
             90028, police responded to a call for a restraining order violation.
25

26
          30. At this exact time, Mr. Antone Austin, an African American male, was just outside of

27           his home, bringing his garbage cans back into his garage.
28                                                  5

     _____________________________________________________________________________

                                               COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 6 of 23 Page ID #:6



1         31. Police immediately stopped their vehicle and forcefully approached Mr. Austin on his
2
             property, directing commands at him.
3
          32. Mr. Austin put his hands in the air and explained that his neighbor called the police
4

5
             and it had nothing to do with him.

6         33. Police then began applying excessive force to Mr. Austin, in attempts to restrain him
7            despite Mr. Austin’s actions of compliance.
8
          34. Mr. Austin’s neighbor, Katarina Richardson, the caller of the restraining order
9
             violation, then came outside and told the police she was the caller and that Mr. Austin
10

11           was not the perpetrator.

12        35. During her call to police, Ms. Richardson was not asked and did not provide a specific
13
             description of the perpetrator.
14
          36. However, police continued to apply force against Mr. Austin.
15
          37. Mr. Austin’s girlfriend, Michelle Michlewicz, then came outside in only her robe and
16

17           asked why the officers were restraining Mr. Austin.

18        38. When one officer tried to place Mr. Austin in a choke hold, Ms. Michlewicz placed
19
             her hand on his hand and asked him to stop.
20
          39. In response, the officer pushed Ms. Michlewicz into the middle of the street, disrobing
21

22
             her.

23        40. More police then arrived on scene, tackling Mr. Austin and twisting his arms in
24           painful positions.
25

26

27

28                                                  6

     _____________________________________________________________________________

                                               COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 7 of 23 Page ID #:7



1         41. Despite knowing that he was not the suspect to which they were looking for, they
2
             continued to place Mr. Austin in handcuffs and place him in the back of a police
3
             vehicle.
4

5
          42. While police confirmed that they were there for a call about a restraining order

6            violation, Mr. Austin asked if they were wearing body cameras during the incident, to
7            which one officer replied that his camera fell off while getting out of the car.
8
          43. The officers then continued to place Mr. Austin under arrest for felony resisting arrest.
9
          44. Ms. Richardson confirmed that she was the one who called the police about her ex-
10

11           boyfriend who violated the restraining order.

12        45. During the incident on May 24, 2019, at around 3:00pm, LAPD officers continuously
13
             assaulted and placed Mr. Austin in severe apprehension of fear of bodily harm to
14
             himself and his girlfriend and assaulted Ms. Michlewicz and placed her in severe
15
             apprehension for her safety and that of her boyfriend, while subjecting Ms.
16

17           Michlewicz to severe emotional distress by assaulting her loved one and disrobing her,

18           leaving her naked in public in broad daylight.
19
          46. The police then transported Mr. Austin and Ms. Michlewicz to the Hollywood police
20
             station, where they were placed in a holding cell while officers left Mr. Austin
21

22
             bleeding and subjected them to mistreatment and ridicule, laughing at their expense

23           while reviewing body camera footage of the incident.
24        47. Mr. Austin and Ms. Michlewicz were subjected to hours of imprisonment until they
25
             were finally released on bail around 3am the next morning.
26

27

28                                                  7

     _____________________________________________________________________________

                                               COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 8 of 23 Page ID #:8



1                                              COUNT I
2
                                           42 U.S.C. § 1983
3
                      Fourth and Fourteenth Amendments: Unlawful Seizure
4

5
                        (By Plaintiff Antone Austin Against All Defendants)

6      38. Plaintiff realleges and incorporates by reference each and every allegation contained in
7         the foregoing paragraphs as though fully set forth herein.
8
       39. All of the acts of Defendants and the persons involved were done under color of state
9
          law.
10

11     40. The acts of the Officer Defendants deprived Antone Austin of rights, privileges, and

12        immunities secured by the Constitution and laws of the United States, including but not
13
          limited to his rights under the Fourth Amendment of the United States Constitution,
14
          incorporated and made applicable to the states by the Fourteenth Amendment, by, among
15
          other things, unlawfully seizing Mr. Austin on his curtilage without any lawful basis,
16

17        probable cause, warrant, or any exception thereto.

18     41. Each of the Officer Defendants was both personally involved and an integral participant
19
          in the violation of Mr. Austin’s constitutional rights. Each officer was aware of the
20
          unlawful actions of the other Officers as they unlawfully restrained and arrested Mr.
21

22
          Austin on his curtilage; did not object to this violation of Mr. Austin’s rights; and

23        participated in the violation by performing police functions, including meaningful
24        participation in the arrest.
25

26

27

28                                                  8

     _____________________________________________________________________________

                                               COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 9 of 23 Page ID #:9



1      42. As a direct and proximate result of the aforementioned acts of the Officer Defendants,
2
          Mr. Austin sustained and incurred damages including pain, suffering, and emotional
3
          injury.
4

5
       43. In doing the foregoing wrongful acts, Defendants, and each of them, acted in reckless and

6         callous disregard for the constitutional rights of Antone Austin. The wrongful acts, and
7         each of them, were willful, oppressive, fraudulent, and malicious, thus warranting the
8
          award of punitive damages against each individual Officer Defendant (but not against the
9
          entity Defendant) in an amount adequate to punish the wrongdoers and deter future
10

11        misconduct.

12     44. The Officer Defendants and any other involved officers acted pursuant to expressly
13
          adopted official policies or longstanding practices or customs of the City of Los Angeles.
14
          These include policies and longstanding practices or customs in unlawful seizures where
15
          the officers do not have probable cause to seize an individual.
16

17     45. The training policies of the City of Los Angeles were not adequate to train its officers to

18        handle the usual and recurring situations with which they must deal, including but not
19
          limited to unlawful seizures. The City of Los Angeles knew that its failure to adequately
20
          train its officers to interact with such individuals made it highly predictable that its
21

22
          officers would engage in conduct that would deprive persons such as Mr. Austin of their

23        rights.
24     46. The City of Los Angeles was thus deliberately indifferent to the obvious consequences
25
          of its failure to train its officers adequately.
26

27

28                                                    9

     _____________________________________________________________________________

                                                 COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 10 of 23 Page ID #:10



1       47. Defendant City of Los Angeles’ official policies and/or longstanding practices or
2
           customs, including but not limited to its training policies, caused the deprivation of the
3
           constitutional rights of Antone Austin by Officers listed as DOE 1-10; that is, the City of
4

5
           Los Angeles’s official policies and/or longstanding practices or customs are so closely

6          related to the deprivation of Mr. Austin’s rights as to be the moving force that caused his
7          injuries.
8

9
                                               COUNT II

10                      Fourth and Fourteenth Amendments: Excessive Force
11                       (By Plaintiff Antone Austin Against All Defendants)
12
        48. Plaintiff realleges and incorporates by reference each and every allegation contained in
13
           the foregoing paragraphs as though fully set forth.
14

15      49. All of the acts of Defendants and the persons involved were done under color of state

16         law.
17
        50. The acts of the Officer Defendants deprived Antone Austin of rights, privileges, and
18
           immunities secured by the Constitution and laws of the United States, including but not
19
           limited to his rights under the Fourth Amendment of the United States Constitution,
20

21         incorporated and made applicable to the states by the Fourteenth Amendment, by, among

22         other things, using excessive force during Mr. Austin’s arrest. Specifically, the Officer
23
           Defendants used unreasonable and excessive force when they unlawfully restrained Mr.
24
           Austin, attempted to put him in a choke hold, tackled Mr. Austin, forcing him to the
25

26
           ground, and twisted his arms in extremely painful positions.

27

28                                                  10

     _____________________________________________________________________________

                                                COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 11 of 23 Page ID #:11



1       51. Each of the Officer Defendants was both personally involved and an integral participant
2
           in the violation of Mr. Austin’s constitutional rights. Each officer was aware of the
3
           unlawful actions of the other Officers as they planned to use excessive force and did use
4

5
           excessive force against Mr. Moore in his apartment; did not object to this violation of Mr.

6          Austin’s rights; and participated in the violation by performing police functions,
7          including meaningful participation in the excessive force.
8
        52. As a direct and proximate result of the aforementioned acts of the Officer Defendants,
9
           Mr. Austin sustained and incurred damages including pain, suffering, and emotional
10

11         injury.

12      53. In doing the foregoing wrongful acts, Defendants, and each of them, acted in reckless and
13
           callous disregard for the constitutional rights of Antone Austin. The wrongful acts, and
14
           each of them, were willful, oppressive, fraudulent, and malicious, thus warranting the
15
           award of punitive damages against each individual Officer Defendant (but not against the
16

17         entity Defendant) in an amount adequate to punish the wrongdoers and deter future

18         misconduct.
19
        54. The Officer Defendants and any other involved officers acted pursuant to expressly
20
           adopted official policies or longstanding practices or customs of the City of Los Angeles.
21

22
           These include policies and longstanding practices or customs unlawful seizures, unlawful

23         seizure of individuals when there is no probable cause, and use of excessive force.
24      55. The training policies of the City of Los Angeles were not adequate to train its officers to
25
           handle the usual and recurring situations with which they must deal, including but not
26
           limited to unlawful seizures, unlawful seizure of individuals when there is no probable
27

28                                                   11

     _____________________________________________________________________________

                                                COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 12 of 23 Page ID #:12



1          cause, and use of excessive force. The City of Los Angeles knew that its failure to
2
           adequately train its officers to interact with such individuals made it highly predictable
3
           that its officers would engage in conduct that would deprive persons such as Mr. Austin
4

5
           of their rights.

6       56. The City of Los Angeles was thus deliberately indifferent to the obvious consequences
7          of its failure to train its officers adequately.
8
        57. Defendant City of Los Angeles’ official policies and/or longstanding practices or
9
           customs, including but not limited to its training policies, caused the deprivation of the
10

11         constitutional rights of Antone Austin by Officers listed as DOE 1-10; that is, the City of

12         Los Angeles’s official policies and/or longstanding practices or customs are so closely
13
           related to the deprivation of Mr. Austin’s rights as to be the moving force that caused his
14
           injuries.
15

16                                               COUNT III
17
                                               42 U.S.C. § 1983
18
                       Fourth and Fourteenth Amendments: Failure to Intervene
19
                          (By Plaintiff Antone Austin Against All Defendants)
20

21      58. Plaintiff realleges and incorporates by reference each and every allegation contained in

22         the foregoing paragraphs as though fully set forth herein.
23
        59. All of the acts of Defendants and the persons involved were done under color of state
24
           law.
25

26
        60. The acts and omissions of the Officer Defendants deprived Antone Austin of rights,

27         privileges, and immunities secured by the Constitution and laws of the United States,
28                                                     12

     _____________________________________________________________________________

                                                  COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 13 of 23 Page ID #:13



1          including but not limited to his rights under the Fourth Amendment of the United States
2
           Constitution, incorporated and made applicable to the states by the Fourteenth
3
           Amendment, by, among other things, failing to intervene in the unlawful actions of other
4

5
           officers, including the unlawful entry of Mr. Austin’s curtilage, his false arrest, the use of

6          excessive and unreasonable force during Mr. Austin’s arrest, and the use of excessive and
7          unreasonable force against Mr. Austin while he lay restrained on the ground.
8
        61. Plaintiff is informed and believes and thereon alleges that, at all relevant times herein
9
           mentioned, Defendants Officers DOE 1-10 were present and had a realistic and
10

11         reasonable opportunity to intervene and prevent the unlawful seizure, false arrest, and the

12         use of excessive force by their fellow officers against Mr. Austin in Mr. Austin’s
13
           curtilage, but neglected to do so.
14
        62. Defendant Officers DOE 1-10 were present and had a realistic and reasonable
15
           opportunity to intervene and prevent the use of excessive force by other officers against
16

17         Mr. Austin when they put him in a choke hold but neglected to do so.

18      63. As a direct and proximate result of the aforementioned acts and omissions of the Officer
19
           Defendants, Mr. Moore sustained and incurred damages, including pain, suffering, and
20
           emotional injury.
21

22
        64. In doing the foregoing wrongful acts, Defendants, and each of them, acted in reckless and

23         callous disregard for the constitutional rights of Antone Austin. The wrongful acts, and
24         each of them, were willful, oppressive, fraudulent, and malicious, thus warranting the
25
           award of punitive damages against each individual Officer Defendant (but not against the
26

27

28                                                   13

     _____________________________________________________________________________

                                                 COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 14 of 23 Page ID #:14



1          entity Defendant) in an amount adequate to punish the wrongdoers and deter future
2
           misconduct.
3
        65. The Officer Defendants and any other involved officers acted pursuant to expressly
4

5
           adopted official policies or longstanding practices or customs of the City of Los Angeles.

6          These include policies and longstanding practices or customs on warrantless entries,
7          including warrantless entries on curtilage, false arrests including arrests of individuals on
8
           their curtilage, and in situations where the officers do not have probable cause to enter
9
           such premises.
10

11      66. The training policies of the City of Los Angeles were not adequate to train its officers to

12         handle the usual and recurring situations with which they must deal, including but not
13
           limited to warrantless entries, false arrests including arrests of individuals on their
14
           curtilage, and use of excessive force. The City of Los Angeles knew that its failure to
15
           adequately train its officers to interact with such individuals made it highly predictable
16

17         that its officers would engage in conduct that would deprive persons such as Mr. Austin

18         of their rights.
19
        67. The City of Los Angeles was thus deliberately indifferent to the obvious consequences
20
           of its failure to train its officers adequately.
21

22
        68. Defendant City of Los Angeles’ official policies and/or longstanding practices or

23         customs, including but not limited to its training policies, caused the deprivation of the
24         constitutional rights of Antone Austin by Officers listed as DOE 1-10; that is, the City of
25
           Los Angeles’s official policies and/or longstanding practices or customs are so closely
26

27

28                                                     14

     _____________________________________________________________________________

                                                  COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 15 of 23 Page ID #:15



1          related to the deprivation of Mr. Austin’s rights as to be the moving force that caused his
2
           injuries.
3

4                                               COUNT IV

5                      UNRUH CIVIL RIGHTS ACT, CIVIL CODE §§ 51 et seq.
6
                          (By Plaintiff Antone Austin Against All Defendants)
7
        69. Plaintiff realleges and incorporates by reference each and every allegation contained
8

9
           above as though fully set forth herein.

10      70. Section 51(b) of the California Civil Code provides in pertinent part: “All persons within
11         the jurisdiction of this state are free and equal, and no matter what their ... race ... are
12
           entitled to the full and equal accommodations, advantages, facilities, privileges, or
13
           services in all business establishments of every kind whatsoever.”
14

15      71. At all times relevant to this action, Mr. Austin resided in California.

16      72. Mr. Austin is qualified to participate in or receive the benefit of the City’s services,
17
           programs, or activities.
18
        73. The City and the LAPD are business establishments within the meaning of the Unruh
19
           Civil Rights Act whose facilities, programs, and activities are open to the general public
20

21         and are operated for the public benefit.

22      74. Mr. Austin was excluded from participation in and denied the benefits of the City’s
23
           services, programs, or activities, or was otherwise discriminated against by the City by
24
           reasons of his race, such that Mr. Austin’s race was a substantial motivating reason for
25

26
           the City’s discrimination.

27

28                                                    15

     _____________________________________________________________________________

                                                 COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 16 of 23 Page ID #:16



1       75. The City did not have a description matching that of an African American male in
2
           regards to the restraining order violation complaint prior to arresting or using force on
3
           Mr. Austin.
4

5
        76. However, the City specifically targeted Mr. Austin and used excessive force against him

6          even though they knew he did not fit any description of the perpetrator, the property was
7          a duplex that was a residence for multiple individuals, and continued such excessive force
8
           even after they were made aware by the caller that Mr. Austin was not the perpetrator.
9
        77. The City knew that it was substantially likely that Mr. Austin would be harmed with
10

11         respect to his rights but failed to act on that likelihood, and thus acted with deliberate

12         indifference, thereby intentionally discriminating against Mr. Austin.
13
        78. The City’s acts and omissions against Plaintiff constitute discrimination against him,
14
           intentional and through deliberate indifference, and violate the Unruh Civil Rights Act,
15
           Cal. Civil Code §§ 51 et seq., in that Mr. Austin has been denied full and equal
16

17         accommodations, advantages, facilities, privileges, and services provided to persons of

18         other races.
19
        79. As a direct and proximate result of the aforementioned acts, including but not limited to
20
           Defendant’s deliberate indifference to the violation of Mr. Austin’s rights, Mr. Austin
21

22
           suffered great physical and emotional pain and continues to suffer fear, anxiety,

23         insomnia, humiliation, hardship, indignity, and severe mental and emotional anguish.
24      80. As the direct and legal result of Defendants’ conduct, Plaintiff suffered and will continue
25
           to suffer damages, including but not limited to those set forth above, and is entitled to
26
           statutory damages under Cal. Civ. Code § 52, including damages up to three times
27

28                                                   16

     _____________________________________________________________________________

                                                COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 17 of 23 Page ID #:17



1          Plaintiff’s actual damages but no less than $4,000 for every offense of California Civil
2
           Code § 51 et seq., as well as compensatory damages and attorneys’ fees.
3

4                                                COUNT V

5                     TOM BANE CIVIL RIGHTS ACT, CIVIL CODE § 52.1
6
                         (By Plaintiff Antone Austin Against All Defendants)
7
        81. Plaintiff realleges and incorporates by reference each and every allegation contained
8

9
           above as though fully set forth herein.

10      82. Article I, § 13 of the California Constitution and the Fourth Amendment to the United
11         States Constitution guarantee the right of persons to be free from unlawful entries, false
12
           arrests, and the use of unnecessary and excessive force on the part of law enforcement
13
           officers. The Officer Defendants, by engaging in the wrongful acts and failures to act
14

15         alleged herein, intentionally and deliberately denied each of these rights to Mr. Austin by

16         threats, intimidation, or coercion, to prevent Plaintiff from exercising his right to be free
17
           of unlawful searches and seizures including unlawful entry, false arrest, and/or excessive
18
           force, and/or in retaliation for Plaintiff’s exercise of these rights, thus giving Plaintiff a
19
           claim for damages pursuant to Cal. Civ. Code § 52.1. Specifically, the Officer Defendants
20

21         (1) unlawfully seized Mr. Austin on his curtilage without probable cause and continued

22         such unlawful seizure even after being told by the complainant of the restraining order
23
           violation that Mr. Austin was not the perpetrator, (3) and used excessive force against
24
           Mr. Austin on his curtilage by tackling him, placing him in a choke hold, forcing him to
25

26
           the ground, and twisting his arms in ways to cause extreme pain. The Officer Defendants

27         intended by their actions to deprive Plaintiff of his enjoyment of the interests protected by
28                                                    17

     _____________________________________________________________________________

                                                 COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 18 of 23 Page ID #:18



1          the right to be free of such conduct. On information and belief, at the time of the Officer
2
           Defendants’ unlawful actions alleged herein, the Officer Defendants were aware that Mr.
3
           Austin was not the perpetrator in regards to the restraining order violation. The Officer
4

5
           Defendants’ unlawful actions were a substantial factor causing Mr. Austin to suffer

6          severe injuries including pain, suffering, and emotional injury.
7       83. The City of Los Angeles is vicariously liable for its officers’ misconduct.
8
        84. In doing the foregoing wrongful acts, Defendants, and each of them, acted with conscious
9
           disregard of Mr. Austin’s rights. Said Defendants’ conduct was willful, wanton,
10

11         malicious, and oppressive, thereby justifying an award of exemplary and punitive

12         damages against each individual Officer Defendant (but not against the entity Defendant)
13
           to punish the wrongful conduct alleged herein and to deter such conduct in the future.
14
        85. As the direct and legal result of Defendants’ conduct, Plaintiff suffered and will continue
15
           to suffer damages, including but not limited to those set forth above, and is entitled to
16

17         statutory damages under Cal. Civ. Code § 52, including damages up to three times

18         Plaintiff’s actual damages but no less than $4,000 for every offense of California Civil
19
           Code § 51 et seq., as well as compensatory and punitive damages and attorneys’ fees.
20

21                                             COUNT VI

22                                             BATTERY
23
                         (By Plaintiff Antone Austin Against All Defendants)
24
        86. Plaintiff realleges and incorporates by reference each and every allegation contained
25

26
           above as though fully set forth herein.

27

28                                                   18

     _____________________________________________________________________________

                                                COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 19 of 23 Page ID #:19



1       87. On information and belief, each of the Officer Defendants intentionally touched Mr.
2
           Austin, and/or caused him to be touched, while seizing Mr. Austin on his property.
3
        88. Officers thereafter intentionally touched Mr. Austin, and/or caused him to be touched,
4

5
           while placing Mr. Austin in a choke hold.

6       89. On information and belief, each of the Officer Defendants used unreasonable force to
7          arrest Mr. Austin.
8
        90. Defendant Officers used unreasonable force when placing Mr. Austin in a choke hold
9
           after he had placed his hands up and Ms. Richardson, the caller of the initial complaint,
10

11         informed the officers that Mr. Austin was not the perpetrator.

12      91. Mr. Austin did not consent to the Officer Defendants’ uses of force.
13
        92. Mr. Austin was harmed by each use of force which has caused him to suffer severe
14
           injuries including pain, suffering, and emotional injury.
15
        93. The Defendant Officers’ uses of unreasonable force was a substantial factor in causing
16

17         Mr. Austin’s harm.

18      94. The City of Los Angeles is vicariously liable for the actions of the Officer Defendants.
19
        95. In doing the foregoing wrongful acts, Defendants, and each of them, acted with conscious
20
           disregard of Mr. Austin’s rights. Said Defendants’ conduct was willful, wanton,
21

22
           malicious, and oppressive, thereby justifying an award of exemplary and punitive

23         damages against each individual Officer Defendant (but not against the entity Defendant)
24         to punish the wrongful conduct alleged herein and to deter such conduct in the future.
25

26
                                              COUNT VII

27                                             BATTERY
28                                                  19

     _____________________________________________________________________________

                                                COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 20 of 23 Page ID #:20



1                     (By Plaintiff Michelle Michewicz Against All Defendants)
2
        96. Plaintiff realleges and incorporates by reference each and every allegation contained
3
           above as though fully set forth herein.
4

5
        97. On information and belief, Defendant Officers touched Ms. Michlewicz, and/or caused

6          her to be touched, while unlawfully seizing Mr. Austin on his property.
7       98. On information and belief, each of the Officer Defendants used unreasonable force to
8
           distance Ms. Michlewicz from their unlawful seizure of Mr. Austin.
9
        99. Ms. Michlewicz did not consent to the Officer Defendants’ uses of force.
10

11      100. Ms. Michlewicz was harmed by each use of force which has caused her to suffer severe

12          injuries including pain, suffering, and emotional injury.
13
        101. The Defendant Officers’ uses of unreasonable force was a substantial factor in causing
14
            Ms. Michlewicz’s harm.
15
        102. The City of Los Angeles is vicariously liable for the actions of the Officer Defendants.
16

17      103. In doing the foregoing wrongful acts, Defendants, and each of them, acted with

18          conscious disregard of Ms. Michlewicz’s rights. Said Defendants’ conduct was willful,
19
            wanton, malicious, and oppressive, thereby justifying an award of exemplary and
20
            punitive damages against each individual Officer Defendant (but not against the entity
21

22
            Defendant) to punish the wrongful conduct alleged herein and to deter such conduct in

23          the future.
24
                                              COUNT VIII
25

26
                                             NEGLIGENCE

27                        (By Plaintiff Antone Austin Against All Defendants)
28                                                   20

     _____________________________________________________________________________

                                                COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 21 of 23 Page ID #:21



1       104. Plaintiffs reallege and incorporate by reference each and every allegation contained
2
            above as though fully set forth herein.
3
        105. The conduct of Defendants as set forth herein, was tortious in that Defendants breached
4

5
            their duty of care to Mr. Austin when the Officer Defendants used excessive force to

6           arrest Mr. Austin on his property and while placing him in a choke hold.
7       106. As a result of the conduct of the Defendants as alleged herein, Mr. Austin sustained and
8
            incurred physical and emotional damages.
9
        107. The City of Los Angeles is vicariously liable for the actions of the Officer Defendants.
10

11      108. In doing the foregoing wrongful acts, the Officer Defendants, and each of them, acted

12          with conscious disregard of Mr. Austin’s rights. Said Defendants’ conduct was willful,
13
            wanton, malicious, and oppressive, thereby justifying an award of exemplary and
14
            punitive damages against each individual Officer Defendant (but not against the entity
15
            Defendant) to punish the wrongful conduct alleged herein and to deter such conduct in
16

17          the future.

18
                                               COUNT IX
19
                                             NEGLIGENCE
20

21                    (By Plaintiff Michelle Michlewicz Against All Defendants)

22      109. Plaintiffs reallege and incorporate by reference each and every allegation contained
23
            above as though fully set forth herein.
24
        110. The conduct of Defendants as set forth herein, was tortious in that Defendants breached
25

26
            their duty of care to Ms. Michlewicz when the Officer Defendants used excessive force

27          to distance Ms. Michlewicz from their unlawful arrest Mr. Austin on his property and
28                                                    21

     _____________________________________________________________________________

                                                COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 22 of 23 Page ID #:22



1            while placing him in a choke hold, causing her to be pushed to the ground and disrobed
2
             in public in the middle of the day.
3
        111. As a result of the conduct of the Defendants as alleged herein, Ms. Michlewicz sustained
4

5
             and incurred physical and emotional damages.

6       112. The City of Los Angeles is vicariously liable for the actions of the Officer Defendants.
7       113. In doing the foregoing wrongful acts, the Officer Defendants, and each of them, acted
8
             with conscious disregard of Ms. Michlewicz’s rights. Said Defendants’ conduct was
9
             willful, wanton, malicious, and oppressive, thereby justifying an award of exemplary
10

11           and punitive damages against each individual Officer Defendant (but not against the

12           entity Defendant) to punish the wrongful conduct alleged herein and to deter such
13
             conduct in the future.
14

15                                       PRAYER FOR RELIEF

16   WHEREFORE, the Plaintiff respectfully requests that this Court:
17
            1. For compensatory, general, statutory, and special damages against each Defendant,
18
               jointly and severally, in amount at least equal to $2 million and to be proven at trial;
19
            2. Punitive and exemplary damages against individually named Defendants DOE 1-10
20

21             in an amount appropriate to punish Defendant(s) and deter others from engaging in

22             similar misconduct;
23
            3. Prejudgment interest;
24
            4. For costs of suit and reasonable attorneys’ fees and costs as authorized by statute or
25

26
               law;

27          5. For restitution as the Court deems just and proper;
28                                                    22

     _____________________________________________________________________________

                                                   COMPLAINT
     Case 2:20-cv-03985-AB-JC Document 1 Filed 04/30/20 Page 23 of 23 Page ID #:23



1          6. For such other relief, including injunctive and/or declaratory relief, as the Court may
2
              deem proper.
3
                                     JURY TRIAL DEMANDED
4

5
                  PLAINTIFF DEMANDS A JURY BY TRIAL ON ALL COUNTS.

6

7                                                       Respectfully Submitted,
8
                                                        /S/ FAISAL GILL__________
9                                                       Faisal Gill (SBN 463416)
                                                        Gill Law Firm
10                                                      11330 Ventura Blvd
11                                                      Studio City, CA 91604
                                                        310-418-6675
12                                                      202-318-5331 (fax)
                                                        Fgill@glawoffice.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 23

     _____________________________________________________________________________

                                               COMPLAINT
